DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/21 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19, 20 and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimezawa et al. (Pub. No.: 2017/0164299), herein Shimezawa.

As to claim 19, Shimezawa teaches a terminal comprising: 
a processor that determines a power for a transmission using information notified by a first- level control information including a first scheduling information, the transmission being scheduled by the (Shimezawa Fig. 10 control unit and [0156] the terminal allocates power based on whether or not transmissions are taking place in a first CG or second CG (first information scheduling information) and [0137] power is determined based on number of RBs (second scheduling information and second level control information) ; and 
a transmitter that performs the transmission (Shimezawa Fig. 10 transmit antenna) 


As to claim 27, Shimezawa teaches a radio communication method for a terminal, comprising: 
determining a power for a transmission using information notified by a first-level control information including a first scheduling information, the transmission being scheduled by the first-level control information and a second-level control information including a second scheduling information (Shimezawa Fig. 10 control unit and [0156] the terminal allocates power based on whether or not transmissions are taking place in a first CG or second CG (first information scheduling information) and [0137] power is determined based on number of RBs (second scheduling information and second level control information)  and 
performing the transmission (Shimezawa Fig. 3 performs the transmission)


As to claim 20, Shimezawa teaches the terminal according to claim 19, wherein the first-level control information includes resource allocation information (Shimezawa [0165] does not recognize information relating to uplink transmission in a second CG (resource allocation information))





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimezawa and
Kim et al. (Pub. No.: 2005/0018610), herein Kim

As to claim 21, Shimezawa teaches the terminal according to claim 19, 

Shimezawa does not teach
wherein the first-level control information is transmitted every slot 

However Yun does teach
wherein the first-level control information is transmitted every slot (Kim [0017] trans power control information in every slot)19

	It would have been obvious to combine the teachings of Shimezawa and Kim, because Kim teaches us this helps that received pilot energy ratio transmitted by the UE to reach a set point by the BS (Kim [0017]





Claims 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimezawa and ITRI “Discussion on CA system supporting TTI operation”, herein ITRI.

As to claim 23, Shimezawa teaches the terminal according to claim 19, 

Shimezawa does not teach

wherein the transmitter performs the transmission in a shorter time duration than a slot 

	However ITRI does teach
wherein the transmitter performs the transmission in a shorter time duration than a slot (ITRI page 1 last paragraph the UE is configured with shortened TTI and Fig. 2 transmitting in less than a slot)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Shimzawa and ITRI, because ITRI teaches us this provides flexibility in scheduling resources (ITRI page 1 section paragraph 3)

Claims 24-26 are rejected for the same reasons stated in claim 23.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimezawa


As to claim 28, Shimezawa teaches a system comprising: 
a terminal comprising: 
a processor that determines a power for a transmission using information notified by a first-level control information including a first scheduling information, the transmission being scheduled by the first-level control information and a second-level control information including a second scheduling information (Shimezawa Fig. 10 control unit and [0156] the terminal allocates power based on whether or not transmissions are taking place in a first CG or second CG (first information scheduling information) and [0137] power is determined based on number of RBs (second scheduling information and second level control information)  and 
a transmitter that performs the transmission (Shimezawa Fig. 10 transmit antenna) 

Shimeazawa does not teach
 and 
another terminal.

However Siomina does teach
and 
another terminal (Siomina [0081] multiple UEs)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Shimewaza and Siomina, because Siomina teaches us how to control power variable power transmit ratios (Siomina [0081])

Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimezawa
And Zhang et al. (Pub. No.: 2014/0133440), herein Zhang.

As to claim 29, Shimezawa teaches a terminal according to claim 19, 

Shimezawa does not teach
wherein the first-level control information is notified in a first resource and the second-level control information is notified in a second resource.  

However Zhang does teach 
wherein the first-level control information is notified in a first resource and the second-level control information is notified in a second resource (Zhang Fig. 5 first and second DCI on two different resources)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Shimezawa with Zhang, because Zhang teaches us [0051] the second DCI may be transmitted on the relatively better resource, thereby the system flexibility and performance can be improved.



As to claim 30, the combination of Shimezawa and Zhang teach the terminal according to claim 19, wherein the first scheduling information includes resource allocation information and the second scheduling information is different from the first scheduling information (Zhang [0009] the first DCI being a part of the DCI and comprising resource allocation information; and transmitting second DCI to the mobile terminal on a resource designated by the resource allocation information, the second DCI being another part of the DCI and different from the first DCI The DCI may include the following contents: [0033] 1. Resource allocation information [0034] 2. Modulation coding information [0035] 3. Precoding information [0036] 4. HARQ information [0037] 5. Other control information [0040] The second DCI may include any other DCI except the information in the first DCI.)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Shimezawa with Zhang, for the same reasons stated in claim 29.

As to claim 31, the combination of Shimezawa and Zhang teach terminal according to claim 29, wherein the first scheduling information includes resource allocation information and the second scheduling information is different from the first scheduling information (Zhang [0009] the first DCI being a part of the DCI and comprising resource allocation information; and transmitting second DCI to the mobile terminal on a resource designated by the resource allocation information, the second DCI being another part of the DCI and different from the first DCI The DCI may include the following contents: [0033] 1. Resource allocation information [0034] 2. Modulation coding information [0035] 3. Precoding information [0036] 4. HARQ information [0037] 5. Other control information [0040] The second DCI may include any other DCI except the information in the first DCI.)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Shimezawa with Zhang, for the same reasons stated in claim 30.


Response to Arguments
Applicant's arguments filed 5/17/21 have been fully considered but they are not persuasive. The applicant claims Shimezawa does not teach multi-level control and scheduling for each. The examiner respectfully disagrees. Claims 19, 27 and 28 state the the control information includes scheduling information it does not explicitly state the scheduling information is separate from the control information and it is well known in the art that control information can be scheduling information (e.g., resource allocation) as well. Shimezawa teaches two different types of control information (whether a transmission is scheduled and the number of RBs), both are related to scheduling, and power is allocated based on both pieces of information. Overall, the claims remain very broad only stating limitations such as multi-level and first/second scheduling information, which can be interpreted as many things such as resource allocation, the number of RBs, bandwidth, CQI etc. The examiner is interpreting multi-level as more than one type of control, where no control has priority over the over in terms of how it is allocated. For the these reasons the examiner maintains the rejection wit Shimezawa, .

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467